DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0340742).
Considering claim 1, Kumar teaches a joined metal component and ceramic component (abstract).  The metal component may comprise nickel and the ceramic may comprise zirconia, etc. and they are joined by brazing (Paragraphs 7 and 23).  Figure 4 (reproduced below) depicts the bonded structure (Paragraph 44) and comprises ceramic component (202) metallization layer (206), metallic barrier layer (208), and metal component (210) joined by braze (209) (Paragraphs 30, 32, and 44).  The metallic barrier layer (208) may be nickel and a melting depressant in about 1-10 wt.% (Paragraphs 7 and 40-41).  The braze is taught to have a liquidus temperature of at least about 850 ˚C and a range of 850-1300 ˚C is disclosed (Paragraph 46) and may comprise Au, Mo, etc. (Paragraph 45).  This is considered to teach an optional gold-rich braze layer interfacing against a surface of the ceramic (202) and a second metallic phase optionally of nickel.

    PNG
    media_image1.png
    280
    522
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed article this would have been obvious to one of ordinary skill in the art in view of the teachings of Kumar as this is considered a conventionally known brazed article of zirconia and metal components with a braze optionally of Au and Mo and one would have had a reasonable expectation of success.
Considering claims 3-4, Kumar teaches where the zirconium oxide may comprise yttria stabilized zirconium, etc. (Paragraph 23).
Considering claim 5, Figure 4 above depicts where braze (209) extends across the entirety of the surface of (202) and is therefore considered to be ~100% of the interfacial area within the braze joint overlapping the claimed range.  See MPEP 2144.05.
Considering claim 6, Kumar teaches where the metallic barrier layer (208) may be nickel and a melting depressant in about 1-10 wt.% (Paragraphs 7 and 40-41) and is considered to teach optionally 90-99 wt.% nickel.  See MPEP 2144.05.
Considering claim 9, Figure 4 above depicts where the Au-containing braze is located proximal the metal component and is considered to meet the instant claim as ~zero of the braze material is contained in the metallic barrier layer distal to the metal component.
Considering claim 10, Figure 4 above depicts where the braze layer is interfaced with the metal component.
Considering claim 11, Figure 4 above depicts where the metallic barrier layer is proximal the ceramic component and is considered to meet the instant claim as ~zero of the metallic barrier layer is contained in the braze layer distal to the ceramic component.
Considering claims 12-13, Kumar teaches where the thickness of the braze material is about 5-100 microns (Paragraph 44) and the thickness of metallic barrier layer is about 1-10 microns (Paragraph 32) which corresponds to a thickness cross-section (e.g. volumetric ratio) of about 20-99% overlapping that which is claimed.  See MPEP 2144.05.
Considering claim 16, Kumar teaches where the metal component may be Ni, Fe, Cu, etc. (Paragraph 24).
Considering claim 17, Kumar teaches examples of where the brazed joint has a helium leak of less than 4×10-9 millibar·liter/sec (Paragraph 59) overlapping that which is claimed, but does not expressly teach the claimed torque and thermal shock cycle properties.  However, as outlined above Kumar teaches a substantially identical configuration and materials as those which applicant claims and discloses as forming the claimed article.  As such, one would reasonably expect the brazed article of Kumar to possess these properties as substantially identical materials are expected to display substantially identical physical properties, absent an objective showing.  See MPEP 2112.01.
Considering claim 20, Kumar teaches where the joint is used in a feedthrough (Paragraph 17).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0340742) in view of Mizuhara et al. (US 5,385,791).
Considering claim 14, the teachings of Kumar as applied to claim 1 are outlined above.  Kumar teaches where the braze has a liquidus temperature of at least about 850 ˚C and a range of 850-1300 ˚C is disclosed (Paragraph 46) and may comprise Au, Mo, etc. (Paragraph 45).  However, Kumar does not teach the claimed composition.
In a related field of endeavor, Mizuhara teaches a ductile brazing material (abstract) comprising Au, Ni, and Cr and/or Mo (Column 2 lines 30-35).  The braze material is composed by weight of 75-98% gold, and 0.25-4% molybdenum, tec. (Column 2 lines 43-52).  The braze material is taught to have a liquidus temperature of about 960-1,100 ˚C (Column 2 lines 36-40) and the braze results in highly ductile and oxidation and corrosion resistant brazed joint (Column 2 lines 23-27).
As both Kumar and Mizuhara teach braze materials with overlapping liquidus temperatures, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kumar with the Au-based alloy taught by Mizuhara as this is known to result in highly ductile and oxidation and corrosion resistant brazed joint and one would have had a reasonable expectation of success.  Further, the composition disclosed by modified Kumar overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 15, Mizuhara teaches where the braze alloy contains Ni and Cr (Column 2 lines 30-35 and 43-52).

Allowable Subject Matter
Claims 2, 7-8, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Master et al. (US 4,824,009) teaches a braze of gold paste and Ni-Sn intermetallic particles dispersed therein.  Sandin (US 2019/0031571) teaches brazed zirconia ceramics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784